Winslow, J.
The plaintiff recovered a judgment for the value of a quantity of cedar posts which he had piled along Fish creek siding on defendant’s railroad in Bayfield county, for shipment, and which were destroyed by fire, May 8, 1892. The plaintiff claimed that the fire which burned his cedar came from the east, and was started in inflammable rubbish near the track by coals dropped by one of defendant’s engines, which passed shortly before the fire. There was one witness who testified that he saw the fire start, and watched its progress, and knew that it reached and destroyed the plaintiff’s posts. The defendant claimed and introduced evidence tending to show that a fire had been burning for some days in the woods west and south of the spot, and that this was the fire which reached and destroyed the plaintiff’s posts. No complaint is made as to rulings on evidence, nor as to the instructions of the court, but the broad ground is taken by the appellant that there is no sufficient evidence to justify the verdict. We have examined the evidence, but do not deem it necessary to re*173view it in detail. In our judgment, there was sufficient ■evidence in support of the plaintiff’s contention to entitle him to have the question in issue submitted to the jury. This being the case, we cannot disturb the verdict.
By the Court.— Judgment affirmed.